227 P.3d 1277 (2009)
167 Wash.2d 1013
In re the Personal Restraint Petition of Matthew Dwayne WILLIAMS, Petitioner.
No. 83266-8.
Supreme Court of Washington.
December 2, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, considered this matter at its December 1, 2009, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Personal Restraint Petition is granted, the sentence is vacated and the case is remanded to the trial court for resentencing.
/s/ Gerry L. Alexander
CHIEF JUSTICE